Citation Nr: 1442779	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for migraine headaches, also claimed as white matter disease.

2.  Entitlement to service connection for ischemic heart disease (IHD).

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to degenerative arthritis of the low back. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as arms and hands.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as legs and feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Per the Veteran's request, a Board hearing was scheduled for January 2013 via videoconference, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2013)

The issues of entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), and entitlement to a total disability evaluation based upon individual unemployability (TDIU), as well as entitlement to service connection for a prostate disability and a hernia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In January 2010, the Veteran filed his claims, noting treatment at the Salt Lake VA Medical Center (VAMC).  Along with his claim, he submitted records from this facility dated in January 2010.  Other than these VA records, only July 2010 and September 2011 reports of VA examinations appear within the claims file, to include the Virtual VA (VVA) paperless claims system and the Veterans Benefits Management System (VBMS).  A review of the rating actions leading to the present appeal, to include the October 2011 Statement of the Case (SOC), shows that the AOJ apparently reviewed these records electronically; however, these records have not been associated with the claims file, to include VVA or VBMS.  Thus, a remand is necessary to do so.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In July 2010, the Veteran was afforded a VA examination, mainly to address diabetes mellitus, and any associated complications, to include diabetic neuropathy, as well as the presence of IHD.  The report notes a negative assessment of diabetes mellitus, despite an observed increased glucose reading, as well as a negative assessment of heart disease, to include IHD.  Nevertheless, it does not appear that the examiner had the full benefit of reviewing the claims file, given the missing records noted above. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Upon remand, the examiner should be offered an opportunity to enter an addendum to the opinion, if possible.  

The Board notes that the Veteran is claiming entitlement to service connection for headaches.  Through personal statements, he has indicated that his headaches are either caused or aggravated by now service-connected PTSD.  He has related a history of headaches in and since service.  Under these circumstances, the Veteran should be notified of how to substantiate a claim on a secondary basis.  38 C.F.R. §§ 3.310, 3.159.  Given his lay reports of headaches, he should also be afforded a VA examination.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection on a secondary basis. 

Along with this notice, ask the Veteran to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.  

This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, obtain any VA medical records not associated with the claims file, particularly any records from the Salt Lake City VAMC from January 2009 forward.  

If after continued efforts to obtain any Federal records, including VA records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, return the file to the July 2010 examiner who provided the last examination report for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed ischemic heart disease (IHD), type II diabetes mellitus and any peripheral neuropathy of the upper and lower extremities.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that, if diagnosed, IHD, type II diabetes mellitus, peripheral neuropathy of the upper extremities and/or peripheral neuropathy of the lower extremities had its/their clinical onset during service or is related to any in-service disease, event or injury, to include herbicide exposure.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed migraine headaches.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examinations.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to the following:

a.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current migraine headaches are attributable to service.  Attention is directed to the Veteran's credible lay statements regarding having headaches in service, despite the lack of documented treatment for the same.

b.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's headaches are caused by, or proximately due to, his service-connected PTSD.

c.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's headaches are aggravated by his service-connected PTSD.

Note that aggravation means to cause a permanent worsening of the condition, beyond its natural progression.

The examiner must provide the underlying reasons for any opinion expressed.  The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



